*398MEMORANDUM **
1. Appellant Cody Klemp is correct that Bunney v. Mitchell, 262 F.3d 973, 974 (9th Cir.2001), compelled calculation of the tolling period to include the thirty-day period following the decision of the California Supreme Court. However, as Klemp concedes, his petition was still untimely.
2. Klemp was not entitled to equitable tolling because he failed to “quickly ... return[ ] to federal court” after exhausting his state claims. Guillory v. Roe, 329 F.3d 1015 (9th Cir.2003). In Guillory, we ruled that a seven-month delay in returning to federal court was dilatory. See Id. Klemp procrastinated for almost a full year.
3. Limited access to the law library, a change in work schedule and lack of access to documents in his father’s control are not sufficiently extraordinary to justify equitable tolling. See Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.